Citation Nr: 0921625	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  93-24 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied service connection for the cause of the 
Veteran's death.  The Board denied service connection for the 
cause of the Veteran's death in January 2007.  The Appellant 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order issued in 
June 2008, the Court vacated and remanded the portion of the 
January 2007 Board decision which denied service connection 
for the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

At the time of the Veteran's death in 1992, the Appellant was 
the custodian of a minor child of the Veteran.  The Appellant 
sought both service connection for the cause of the Veteran's 
death and Dependency and Indemnity Compensation (DIC) 
benefits on behalf of the Veteran's minor child in her 
custody.  The Veteran was also legally married, and the 
surviving spouse also sought service connection for the cause 
of the Veteran's death and DIC benefits.  In January 2007, 
the Board Remanded the surviving spouse's DIC claim and her 
claim for service connection for the cause of the Veteran's 
death.  The Board, in a January 2007 decision, Remanded the 
Appellant's claim for DIC, but denied the claim for service 
connection for the cause of the Veteran's death.  

As the Joint Motion for Partial Remand noted, the Appellant's 
claim for service connection for the cause of the Veteran's 
death and the surviving spouse's claim for service connection 
for the cause of the Veteran's death are parallel.  The facts 
and the law which determine whether the Veteran's death is 
service-connected are identical, whether the claim is brought 
by a surviving spouse or by an individual who has custody of 
a minor child of the Veteran.  The Board Remanded the 
surviving spouse's claim for service connection for the cause 
of the Veteran's death, and the same outcome must be afforded 
to the Appellant, on behalf of the Veteran's minor child in 
her custody.  

The Board notes that the Appellant's claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 has already been 
Remanded, and the Board has no jurisdiction to address that 
issue at this time.  This Remand addresses solely the 
Appellant's claim, on behalf of a minor child, for service 
connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Appellant, in writing, of 
the evidence needed to establish 
entitlement to service connection for the 
cause of the Veteran's death.  Advise the 
Appellant of the disorders for which 
service connection was in effect at the 
time of the death, and provide notice 
which complies with the VCAA and the 
Court's requirements in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

2.  Obtain the Veteran's complete VA 
treatment records of any type for at least 
two years prior to his death and associate 
with the claims file any records not 
already so associated.

3.  Review the claims file to determine 
whether medical opinion as to the cause of 
the Veteran's death is required.  If 
medical opinion is required, obtain 
medical review of the claims file, and ask 
the reviewer to provide an opinion as to 
the likelihood (at least as likely as not, 
more than likely, less than likely) that 
the Veteran's death was due to a service-
connected disability.  

4.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, adjudicate the 
claim of entitlement to service connection 
for the Veteran's death.  If the 
determination remains unfavorable to the 
Appellant, she and her representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last supplemental statement of 
the case.  The Appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




